CASANUEVA, Judge.
Eric Walker has raised two issues in this appeal from his sentencing. His first contention, that the trial court erred in scoring victim injury as severe, is without merit. Victim injury scoring is within the trial judge’s discretion, and we affirm the judge’s factual determination as to the severity. See Gregory v. State, 666 So.2d 222 (Fla. 2d DCA 1995).
Mr. Walker’s second contention concerns the application of the 1995 sentencing guidelines to his offense, which occurred on August 16, 1996. We remand this case to the trial judge to reconsider this sentence. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
BLUE, A.C.J., and FULMER, J., Concur.